Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 1 of 10 - Page ID#: 1385

Resume’
Raymond M. Shaw
FAA Frontline Manager Operations
Aviation Safety Inspector
10200 Forest Green BLVD, Suite 310

Louisville, KY 40223

Certificates: Airline Transport Pilot, Multi-engine Land
Commercial Pilot, Airplane single engine
Certified Flight Instructor, Airplane Single and Multi-Engine, Instrument Airplane
Experience: Total time: 7700 Hours +
Flight Instructor: 4500 Hours +
Second in Command: 22 hours
Turbine: 500 +
Aircraft: Cessna Single Engine Series
Cessna 300, 400, Series Multi-engine Aircraft
Piper Single and Multi-engine Aircraft
Beech Single and Multi-Engine Aircraft

Bombardier CL600 (SIC)

 

ae}

GOVERNMENT
EXHIBIT

   
  
 
 
 
    

CASE
NO.

EXHIBIT
NO.

E

 

 

 
 

 

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 2 of 10 - Page ID#: 1386

Work Experience
Name: Raymond M. Shaw
Job Title: Frontline Manager (FLM)
From: 11/2008 TO: Present
Employer: FAA 10200 Forest Green BLVD, Suite 200, Louisville, KY 40223

Duties and Responsibilities:

e Federal Aviation Administration, Rebecca Hoover, 502-753-4247,

e Worked in the capacity of “Acting Manager" when the Manager was called away on details, out
of town meetings and on leave.

e Collaborates with Principal Inspectors, ASIs, and ASAs to meet FAA goals.
e Worked with the Office Manager to maintain unit travel budget in access of $19,000.

e Worked with the office Manager, 4040 Program Manager, and ASls to maintain the flying
budget EBC currency and budget of $72,000.

e Acted as primary point-of-contact with Air Traffic on related issues: REIIP, Pilot Deviations and
inquiries.

e Worked with the Principal Operations/Maintenance/Avionics Inspectors and Office Manager to
insure effective communication of any developing safety and regulatory compliance issues in
operations which may impact the GA Unit were addressed with the appropriate surveillance,
enforcement or corrective action plan.

*® Proactively applies knowledge of customers requirements to identify and address problems and
help improve customers products and services.

e Performed management visits to Air Operators and Air Agencies in support of the CSI and
feedback initiatives as well as office goal plan.

e Managed Certification Services Oversight Process for prospective CFR part 135, 137, 145 and
141 certification for CE-17. is currently managing 4 on-going certifications.

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 3 of 10 - Page ID#: 1387

e |am the initial point-of-contact with the public for aviation complaints and inquires and have
displayed the ability to communicate well with the public on diverse issues.

e Proactively works with customers to resolve issues/maintain compliance. When regulatory
action is required, advises and supports the customers efforts to take necessary steps for
compliance.

e Improves and applies advanced knowledge and skill to implement strategies that significantly
improve the organization.

e Creates, models, and advocates new processes/procedures to maximize organizational
resources and productivity. Recognizes external impact on programs and products and makes

appropriate changes.

e Managed the selection of new POI through seniority selection and Assistant POI through bid
selection.

e Promoted to acting Frontline Manager in November of 2008 and ensured that the unit
completed all office and regional goals on-time and budget.

e Creates atmosphere where employees share information, propose and implement solutions to
problems, and seek others input.

e Effectively assigned work to inspectors in three specialties; Operations, Maintenance, Avionics
and 2 ASAs.

e = Effectively managed a staff of 14 employees including six Principal Inspectors.

e |actively seek and promote a variety of knowledge, skills, viewpoints and talents of my
inspectors and staff. | create shared solutions to enhance organizational success.

e Conducts Performance Management System (PMS) review of all employees.
e The GA Unit met all Regional and Office goals in FY11.

Work Experience (Cont.)

Name: Raymond M. Shaw

Job Title: Principal Operations Inspector (POI)

From: 01/2008 TO: 11/2008

Employer: FAA 10200 Forest Green BLVD, Suite 200, Louisville, KY 40223

Duties and Responsibilities:

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 4 of 10 - Page ID#: 1388

e Federal Aviation Administration, Rebecca Hoover, 502-753-4247,

e Collaborates with Principal Inspectors and others to maintain effective teamwork in managing
assigned Air Carrier Certificates and programs.

e Maintains an effective interface with the people behind the assigned Air Carrier, as well as other
members of the public.

e Reviews manuals associated with certification requirements of air carrier, air agencies, and air
operators for accuracy and FAR compliance.

e Evaluates training programs to insure that they meet the requirements of the FARs, including
flight simulators, training devices, and check airmen.

e Conducts aircraft proving runs in coordination with the principal inspector and National
Resource.

e Conducts surveillance of training, records, and operations of assigned Air Carrier and Air Agencies
for safety, quality, and compliance with Federal Aviation Regulations and company manuals.

e Carries out enroute inspections of part 121 and 135 Air Carriers to ensure safety and regulatory
compliance of line operations.

e Conducts on-scene accident and incident investigation, coordinating information with the
National Transportation Safety Board.

e Conducts enforcement investigations and submits final report with recommendations for
disposition.

e Investigates and responds to occurrences, congressional inquires, hot line complaints, and other
public complaints concerning performance of assigned Air Carriers, Air Agencies, and part 91
operators.

e |amaconstant and willing mentor to other employees in the office.

e Assures that aviation organizations and airmen comply with regulatory requirements and reports
deficiencies to the principal inspector or supervisor.

e Conducts re-examination of certificated airmen or recertification of an air operator or air agency.
e Performed a variety of airmen certification functions.

e Monitor pilots, flight instructors, designated examiners, check airmen, airshows, air races, and
aviation training activities.

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 5 of 10 - Page ID#: 1389

Work Experience (Cont.)
Name: Raymond M. Shaw
Job Title: Assistant Principal Operations Inspector (APO!)
From: 11/2003 TO: 01/2008
Employer: FAA 10200 Forest Green BLVD Louisville, KY 40223

Duties and Responsibilities:

e Collaborate with Principal inspectors and others to maintain effective teamwork in managing
assigned Air Carrier Certificates and programs.

e Maintain an effective interface with the people behind the assigned Air Carrier, as well as other
members of the public.

e Reviewed manuals associated with certification requirements of air carrier, air agencies, and air
operators for accuracy and FAR compliance.

e Evaluated training programs to insure that they meet the requirements of the FAR’s, including
flight simulators, training devices, and check airmen.

e Conduct aircraft proving runs in coordination with the principal inspector and National Resource.

e Conducts surveillance of training, records, and operations of assigned Air Carrier and Air Agencies
for safety, quality, and compliance with Federal Aviation Regulations and company manuals.

e Carry out enroute inspections of part 121 and 135 Air Carriers to ensure safety and regulatory
compliance of line operations.

e Conducts on-scene accident and incident investigation, coordinating information with the
National Transportation Safety Board.

e Conducts enforcement investigations and submits final report with recommendations for
disposition.

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 6 of 10 - Page ID#: 1390

e Investigates and responds to occurrences, congressional inquires, hot line complaints, and other
public complaints concerning performance of assigned Air Carriers, Air Agencies, and part 91
operators.

e Constant and willing mentor to other employees in the office.

e Assures that aviation organizations and airmen comply with regulatory requirements and reports
deficiencies to the principal inspector or supervisor.

® Conducts re-examination of certificated airmen or recertification of an air operator or air agency.
e Performed a variety of airmen certification functions.

e Monitor pilots, flight instructors, designated examiners, check airmen, airshows, air races, and
aviation training activities.

Work Experience
Name: Raymond M. Shaw
Title: Pilot, Part 135
From: January 2000 TO: June 2001
Employer: Wilkinson Flying Service, Lexington, KY

Duties and Responsibilities:

e Maintained pilot qualification under part 135.247 for day and night recent experience.

e Maintained pilot records to establish currency and crew eligibility for duty under part 135 on-
demand Air Carrier.

e Maintained duty time files to establish and determine flight crew eligibility for duty under part
135 on-demand Air Carrier.

e Maintained and revised operational manuals in accordance with applicable part 135 regulations
and company operational manual.

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 7 of 10 - Page ID#: 1391

e Knowledgeable of company manuals, federal regulations, operations specifications, and Aircraft
Flight Manuals.

e Plans flight assignment and obtained weather briefing though FSS or Duats.

e Prepared or supervised preparation of flight planning considering factors such as altitude,
terrain, weather, range, weight, airport facilities, navigational aids, and fuel.

e §©Preformed required preflight inspection for mechanical and operational soundness; ensured
communication and navigational equipment was functional.

e = Ensured that all required equipment was on board the aircraft.

e Ensured that all aeronautical charts were current and appropriate for route of flight.
e Ensures that all required airworthiness inspections are current.

e Supervises the loading of cargo; determines the weight and balance are within the prescribed
limits and completes the load manifest in accordance with company procedures.

Work Experience (Cont.)
Name: Raymond M. Shaw
Job Title: Chief Pilot
From: June 1998 TO: January 2000
Employer: Applebee’s Restaurants, Lexington, KY

Duties and Responsibilities:

e Responsible for the safe and efficient transportation of company executives to business and
vacation destinations.

e Ensures company aircraft are maintained in accordance with applicable FAR’s.

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 8 of 10 - Page ID#: 1392

e Preparing and maintaining company records accurately.
e Maintaining flight proficiency in accordance with FAR’s.

e Liaison between the corporate office and the flight department.

Work Experience (Cont.)

Name: Raymond M. Shaw
Job Title: Pilot Part 135 & Contract
From: May 1995 TO: September 1996

Employer: Horizon Air Inc. Capital City Airport, Frankfort Ky.

Duties and Responsibilities:

e Maintained pilot qualification under part 135.247 for day and night recent experience.

e Maintained pilot records to establish currency and crew eligibility for duty under part 135 on-
demand Air Carrier.

e Maintained duty time files to establish and determine flight crew eligibility for duty under part
135 on-demand Air Carrier.

e Maintained and revised operational manuals in accordance with applicable part 135 regulations
and company operational manual.

e Knowledgeable of company manuals, federal regulations, operations specifications, and Aircraft
Flight Manuals.

e Plans flight assignment and obtained weather briefing though FSS or Duats.

e Prepared or supervised preparation of flight planning considering factors such as altitude,
terrain, weather, range, weight, airport facilities, navigational aids, and fuel.

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 9 of 10 - Page ID#: 1393

e Preformed required preflight inspection for mechanical and operational soundness; ensured
communication and navigational equipment was functional.

e Ensured that all required equipment was on board the aircraft.
e Ensured that all aeronautical charts were current and appropriate for route of flight.
e Ensures that all required airworthiness inspections are current.

e Supervises the loading of cargo; determines the weight and balance are within the prescribed
limits and completes the load manifest in accordance with company procedures.

Work Experience (Cont.)

Name: Raymond M. Shaw
Job Title: 135 Charter Pilot
From: 1994 TO: May 1995

Employer: Aero-Tech Inc. 4330 Hanger Dr. Lexington, KY 40510
Duties and Responsibilities:
e Maintained pilot qualification under part 135.247 for day and night recent experience.

e Maintained pilot records to establish currency and crew eligibility for duty under part 135 on-
demand Air Carrier.

e Maintained duty time files to establish and determine flight crew eligibility for duty under part
135 on-demand Air Carrier.

e Maintained and revised operational manuals in accordance with applicable part 135 regulations
and company operational manual.

 
Case: 5:17-cr-00118-KKC Doc #: 280-5 Filed: 08/16/19 Page: 10 of 10 - Page ID#: 1394

e Knowledgeable of company manuals, federal regulations, operations specifications, and Aircraft
Flight Manuals.

¢ Plans flight assignment and obtained weather briefing though FSS or Duats.

¢ Prepared or supervised preparation of flight planning considering factors such as altitude,
terrain, weather, range, weight, airport facilities, navigational aids, and fuel.

e Preformed required preflight inspection for mechanical and operational soundness; ensured
communication and navigational equipment was functional.

e Ensured that all required equipment was on board the aircraft.

e Ensured that all aeronautical charts were current and appropriate for route of flight.
e Ensures that all required airworthiness inspections are current.

e Supervises the loading of cargo; determines the weight and balance are within the prescribed
limits and completes the load manifest in accordance with company procedures.

 
